Exhibit 10.3 POWER SUPPLY AGREEMENT BETWEEN AMEREN ENERGY MARKETING COMPANY AND AMEREN ENERGY GENERATING COMPANY Amended and Restated Power Supply Agreement Between Ameren Energy Marketing Company And Ameren Energy Generating Company This Power Supply Agreement (referred to as the “Agreement”), entered into this 28th day ofMarch, 2008 by and between Ameren Energy Marketing Company (“Buyer”), and Ameren Energy Generating Company (“Seller”), where Buyer and Seller shall be referred to herein collectively as “Parties” and individually as a “Party.” WITNESSETH THAT: WHEREAS, Seller is a wholly-owned subsidiary of Ameren Energy Resources Company, LLC and has been authorized to sell power at market-based rates; and WHEREAS, Buyer is a power marketer that has been authorized to sell power at market-based rates; and WHEREAS, Seller has a fleet of coal and gas fired generating units which currently has a total generating capacity of approximately 4,215 MW that operate throughout the states of Missouri and Illinois (“Seller’s Generation Fleet”); and WHEREAS, the Buyer desires to obtain rights to the capacity and energy from the Seller’s Generation Fleet pursuant to the terms and conditions of this Agreement in order to, among other things, sell the capacity and energy into the market using Buyer’s market-based rate authority; and WHEREAS, the Parties hereto desire to establish herein the terms and conditions under which Buyer shall procure the capacity and energy from Seller throughout the term of this Agreement; and WHEREAS, Buyer and Seller entered into a long-term electric power supply agreement dated as of December 18, 2006 (the “PSA”) in order to meet certain demands of Buyer for capacity and energy; and WHEREAS, the Parties desire to amend the PSA to make clear that unplanned outages or derates of one or more units in Seller’s Generation Fleet do not excuse Seller’s performance under the PSA or this Agreement. NOW, THEREFORE, in consideration of the premises and provisions of this Agreement and in consideration of the mutual agreements and undertakings of the Parties, the Parties do hereby agree that the terms and provisions of the Articles and Sections shall read in their entirety as follows: -1- Article
